DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 13: The prior art, either taken alone or in combination, fails to teach:
a device for bringing metal parts to be melted into the crucible furnace,
a pressure-tight crucible furnace lid and a riser tube arranged thereon, which forms a unit with the crucible furnace lid,
a heating device for the riser tube,
a lifting and traversing device for the crucible furnace lid with the riser tube, in combination with the rest of the limitations of claim 13.

The closest prior art is Ono et al. (US 5,791,398; hereinafter “Ono”).
Ono teaches an apparatus comprising:
a crucible furnace (16, see Fig.1),
at least one mould for receiving the molten metal (casting mold 29, see Fig. 1),
a device for bringing the mould into a casting position on the crucible furnace (combination of rail 1 and transport cars 2, see Fig. 1),
a pressure-tight crucible furnace lid and a riser tube arranged thereon (stalk 17 with lid, see Fig. 1),
a device for pouring the produced molten metal by pressurising the crucible furnace and feeding the molten metal into the mould from below by means of the riser tube of the crucible furnace (see 4:14-50).

Ono fails to teach or make obvious:
a device for bringing metal parts to be melted into the crucible furnace,
a pressure-tight crucible furnace lid and a riser tube arranged thereon, which forms a unit with the crucible furnace lid,
a heating device for the riser tube,
a lifting and traversing device for the crucible furnace lid with the riser tube, in combination with the rest of the limitations of claim 13, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so.

Claims 14-21: Depend either directly or indirectly from claim 13.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 1-12 directed to an invention non-elected with traverse in the reply filed on 2 November 2021.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735        
26 July 2022                                                                                                                                                                                                



/KEVIN P KERNS/Primary Examiner, Art Unit 1735